Exhibit 10.2

FIRST AMENDMENT TO FACILITY LICENSE AGREEMENT

 

THIS FIRST AMENDMENT TO FACILITY LICENSE AGREEMENT (this “First Amendment”),
dated as of September 14, 2020, is made and entered into by and between
NantWOrks, LLC, a Delaware limited liability company (“Licensor”), and
Nantkwest, inc., a Delaware corporation (“Licensee”), with respect to the
following facts:

 

A.Licensor and Licensee entered into that certain Facility License Agreement
dated November 6, 2015, made effective as of May 22, 2015 (the “License
Agreement”), whereby Licensor licensed to Licensee and Licensee licensed from
Licensor certain office and lab space on the ground floor containing
approximately 9,500 square feet located in that certain building commonly known
as 9920 Jefferson Boulevard, Culver City, California.

 

B.By this First Amendment, Licensee has requested, and Licensor has agreed, to
amend the License Agreement as provided herein.

 

C.Unless otherwise defined herein, capitalized terms as used herein shall have
the meanings ascribed to them in the License Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.License Agreement Extension.  The term of the License Agreement shall be
extended through December 31, 2021 (the “Extended Term”). All references to the
“Term” in the License Agreement shall include the Extended Term, as modified
hereby. After the expiration of the Term, including any Option Term, this
License shall automatically renew on a month-to-month basis, terminable by
either Licensee or Licensor with at least thirty (30) days’ prior written notice
to the other party.

 

2.Option.  Licensee shall have the one-time option (but not the obligation) to
extend the Term through December 31, 2022 (the “Option”). In order to exercise
the Option, Licensee must deliver to Licensor an irrevocable written notice of
exercise during the period commencing April 1, 2021 and ending June 30, 2021
(the “Option Exercise Period”). If Licensee timely exercises the Option during
the Option Exercise Period, then the Term shall automatically be extended
through December 31, 2022 (the “Option Term”). If Licensee does not properly
exercise the Option during the Option Exercise Period, then the Option will
lapse and be of no further force or effect and the Term, subject to the
month-to-month automatic renewals, will be scheduled to expire on December 31,
2021.

 

3.Base Rent for Extended Term.  Notwithstanding anything to the contrary in the
License Agreement, commencing on the first day of the Extended Term and
continuing through December 31, 2021, the License Fee shall increase by three
percent (3%) to $54,485.88. If Licensee validly exercises the Option Term or if
the License shall continue on a month-to-month basis, the License Fee shall
increase by three percent (3%) annually commencing on January 1 of each and
every year of the Term.

 

4.Miscellaneous.

 

(a)Ratification.  Except as specifically amended or modified by this First
Amendment, the License Agreement shall remain in full force and effect and is
hereby ratified and confirmed.

 

(b)Severability of Provisions.  If any provision of this First Amendment is for
any reason held to be invalid, illegal or unenforceable in any respect, such
provision shall not affect the validity, legality or enforceability of any other
provision of this First Amendment.

 

(c)Entire Agreement; Amendments and Waivers.  This First Amendment constitutes
the entire agreement between Licensee and the Licensor pertaining to the subject
matter contained herein and supersedes any and all previous agreements between
the parties hereto regarding the subject matter hereto. Any provision of this
First Amendment may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by the party asserted to be bound thereby,
and then such amendment or waiver shall be effective only in the specific
instance and specific purpose for which given.

1

--------------------------------------------------------------------------------

 

 

(d)Authority.  The individuals signing this First Amendment on behalf of each
party represent and warrant that such individual has the authority under the
company’s governing documents to execute and deliver this First Amendment in the
name of and on behalf of the company.

 

(e)Successors and Assigns.  The License Agreement, as amended hereby, shall
apply to and bind Licensor and Licensee and their respective successors and
assigns.

 

(f)Conflicts.  Notwithstanding anything to the contrary in the License
Agreement, in the event of a conflict or inconsistency between the terms of the
License Agreement and the terms and conditions of this First Amendment, the
terms and conditions set forth in this First Amendment shall control and shall
be deemed to supersede the printed terms of the License Agreement. Whether or
not specifically amended by this First Amendment, all of the terms and
provisions of the License Agreement are hereby amended to the extent necessary
to give effect to the purpose and intent of this First Amendment.

 

(g)Counterparts. This First Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. In order to facilitate
the agreements contemplated by this First Amendment, signatures transmitted by
facsimile or via e-mail in a “PDF” format may be used in place of original
signatures. Each party intends to be bound by such party’s facsimile or “PDF”
format signature on this First Amendment, is aware that the other parties are
relying on such party’s facsimile or “PDF” format signature, and hereby waives
any defenses to the enforcement of this First Amendment based upon the form of
signature.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this First Amendment
as of the date first written above.

 

 

LICENSOR:

 

 

 

NANTWORKS, LLC

a Delaware limited liability company

 

 

 

By:

/s/ Robert Morse

 

 

 

Name: Robert Morse

 

 

 

Title: CFO

 

 

 

 

 

 

LICENSEE:

 

 

 

NANTKWEST, INC.,

a Delaware corporation

 

 

 

By:

/s/ Sonja Nelson

 

 

 

Name: Sonja Nelson

 

 

 

Title: CFO

 

 

3